DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 27, 28 and 36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 27, 28 and 36, claims 27 and 36 recites “the centerline that is laterally between the first and second electrodes.” There is no antecedent basis for this limitation in the claim. That is, the claims assume the centerline extends between the electrodes but that limitation was not previously recited. Claim 28 depends from claim 27 and is therefore also indefinite. 
Regarding claim 28, the claim recites “the first electrode as a first electrode portion.” It appears one or more words (or letters) is missing which renders the claim indefinite.
Regarding claim 28, after considering the claim language for some time the examiner must concede that the language is simply unclear. To say that each of the openings “transversely align” with the electrode portions may be interpreted as each of the openings having an angled relationship to the electrode portions, but it is wholly unclear what structural relationship is being recited by the subsequent phrase “transversely exposing,” particularly as the claims already recite that the electrodes themselves are exposed by the openings.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 24 and 31 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 24, the claim depends from claim 21 which recites that the openings “provide… access” to the electrode. It is unclear how that could be true without the recitation in claim 24 that the openings “expose[]… electrodes” also being true.
Regarding claim 31, the claim recites that different parts of the electrode are electrically connected to each other, but it is unclear under what conditions two parts of an electrode would not be electrically connected to each other.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-28 and 36-40 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi (US 2007/0198005) in view of Takashino (US 2008/0195090) and Schechter (US 2007/0156139).
Regarding claims 21-24 and 26, Ichihashi discloses what can be considered a generic ultrasonic forceps (fig. 1) which includes a shaft assembly with a waveguide (fig. 2) and an end effector (3) with an ultrasonic blade (10f) and a clamp arm assembly with a longitudinal pad (e.g. 5b in fig.9). Ichihashi does not disclose the clamp pad has a plurality of openings extending along a centerline and transverse to the centerline, the openings providing access to first and second electrodes. Takashino discloses an electrosurgical forceps device and teaches that a clamp pad (figs. 10A-B) has a plurality of uniformly and laterally spaced openings extending along (and individually across) a centerline (148a), where each opening includes an electrode (144).  The electrodes, being three dimensional elements, extend along a length defined by the clamp arm assembly. Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to modify the device of Ichihashi to include electrodes in openings extending along a centerline of a jaw as taught by Takashino to produce the predictable result of allowing a user to treat tissue with electrical energy in addition to or as an alternative to ultrasonic energy for a given procedure. Regarding the use of two electrodes for bipolar energy, such treatment energy is common in the art and Applicant has not disclosed that using two electrodes is critical or produces an unexpected result. In fact, using bipolar electrodes is common in the art. Schechter, for example, discloses the use of bipolar electrodes for treating tissue (figures 4A-B). Therefore, before the application was filed, it would have been obvious to modify the device of Ichihashi-Takashino to include any commonly known electrode arrangement, including bipolar pairs as taught by Schechter, that would produce the predictable result of treating tissue in a desired manner. 
Regarding claim 25, the device of Ichihashi-Takashino-Schechter as discussed above does not disclose that at least one of the openings is oval. However, Applicant has not disclosed that the shape of the opening is critical or produces an unexpected result. That only “at least one” of the openings need be an oval suggests that the shape of at least some of the openings is not of central importance. A different embodiment of Ichihashi that has openings (114, fig. 6A) that can be any shape including oval ([0149]). Therefore, before the application was filed, it would have been obvious to one of ordinary skill in the art to provide the device of Ichihashi-Takashino-Schechter with any commonly known shape including oval as taught by Ichihashi that would produce the predictable result of holding electrodes in a desired manner. 
Regarding claims 27, 36 and 37 since the blade of Ichihashi extends along the centerline, when modified as taught by Takashino (which shows a centerline bisecting an electrode) and Schechter, the device of Ichihashi-Takashino-Schechter has a blade aligned with the centerline, where the centerline being an imaginary line extends between at least portions of the coaxial electrodes. Note however that side-by-side bipolar electrodes are also commonly found in forceps devices (e.g. fig. 18 of US 2008/0132887 to Masuda).
Regarding claim 28, the electrodes have portions (by definition), where the portions can be considered “transverse” with respect to the opening in which the electrodes reside (i.e. the opening has an axis in one direction and the electrodes have an axis in a transverse direction, see e.g. fig. 10B of Takashino and fig. 4B of Schechter).
Regarding claims 38-40, the device of Ichihashi-Takashino-Schechter performs the recited method. 

Claims 29-35 are rejected under 35 U.S.C. 103 as being unpatentable over Ichihashi, Takashino and Schechter, further in view of Batchelor (US 2014/0276785).
Regarding claim 29, Ichihashi further discloses a clamp arm body (e.g. 5a) and once modified as discussed above will have electrodes that extend toward the clamp body, but does not disclose that each electrode has a body and a terminal. However, L-shaped electrodes are common in the art and Applicant has not disclosed that the shape of the electrode is critical or produces unexpected results. Batchelor, for example, discloses several different embodiments with L-shaped electrodes (e.g. figs. 1-3, 5A and 6a-c). This configuration allows tissue to be treated in different locations relative to the orientation of the end effector (cf. figs. 5A and 5B). Therefore, before the application was filed, it would have been obvious to modify the device of Ichihashi-Takashino-Schechter to include electrodes with bodies and transverse terminals, as taught by Batchelor, that would produce the predictable result of allowing the device to treat tissue in different location relative to the orientation of the end effector with at least bipolar energy.
Regarding claims 30 and 31, the body portions of the electrodes in the device of Ichihashi-Takashino-Schechter-Batchelor are exposed through the openings to engage tissue and face the blade (see the figures of Takashino, Schechter and Batchelor cited above). All parts of any given electrode are electrically connected to all other parts.
Regarding claim 32, Ichihashi further discloses the clamp arm body has an outer surface facing away from the blade and through which an opening extends that holds a portion of the clamp pad is exposed (fig. 9).
Regarding claim 33, the device of Ichihashi-Takashino-Schechter-Batchelor has terminals which extend beyond the outer surface of the clamp arm body (see e.g. the above cited figures of Batchelor).
Regarding claims 34 and 35, there is a line that can be drawn in the device of Ichihashi-Takashino-Schechter-Batchelor such that any terminal is “laterally interposed” between some part of the clamp pad and the clamp arm body, where whatever opening is made in the clamp pad to allow the arrangements discussed above (which include exposed terminals) can be considered openings.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794